EXHIBIT 10.2

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (the “Agreement”) is made and entered into as of May 13,
2009 (the “Effective Date”) by and among THE CORNWALL GROUP, INC. a Florida
corporation, FORESTVILLE CORPORATION, a Florida corporation, VANGUARD SECURITY
OF BROWARD COUNTY, INC., a Florida corporation, VANGUARD SECURITY, INC., a
Florida corporation, ON GUARD SECURITY AND INVESTIGATIONS, INC., a Florida
corporation, and ARMOR SECURITY, INC., a Florida corporation (each, a “Seller”
and, collectively, “Sellers”), U.S. SECURITY ASSOCIATES, INC., a Delaware
corporation (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation, as
escrow agent (“Escrow Agent”).

BACKGROUND

A. Contemporaneously with the execution and delivery hereof, Buyer and Sellers
are consummating the transactions contemplated by that certain Asset Purchase
Agreement dated as of May 13, 2009 (the “Asset Purchase Agreement”) by and among
Buyer, Sellers and Tri-S Security Corporation, pursuant to which and subject to
which Sellers have sold, transferred, assigned and delivered to Buyer the
Purchased Assets and Buyer purchased and accepted such Purchased Assets.

B. Section 2.4 of the Asset Purchase Agreement contemplates the establishment of
the Escrow Fund (as defined below) to ensure that certain Customer Contracts
transferred to Buyer as part of the Purchased Assets are, in fact, properly
transferable and that Buyer will receive value for the consideration paid
therefor.

C. Escrow Agent agrees to accept the Escrow Fund and to hold, administer and
distribute the Escrow Fund in accordance with the terms and conditions set forth
herein.

AGREEMENT

For and in consideration of the premises, the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree:

1. Purpose of Escrow Fund. The Escrow Fund has been established for the purpose
of providing a primary source of funds to reimburse Buyer for that portion of
the Purchase Price that is attributable, at the dollar amount provided in Annex
I hereto, to any Customer Contract with respect to which the Customer named
therein on or before the 90th day after the Effective Date (a) fails to execute
a written consent to assignment to Buyer and (b) cancels such Customer Contract
or expresses in writing its intention to bid services covered by such Customer
Contract.

2. Certain Definitions.

(a) Whenever used in this Agreement, capitalized terms that are not otherwise
defined in this Agreement shall have the meanings assigned to them in the Asset
Purchase Agreement.



--------------------------------------------------------------------------------

(b) In addition, the following capitalized terms shall have the meanings set
forth below:

 

  (i) “Business Day” shall mean any day other than a Saturday, Sunday, holiday
or other day on which Escrow Agent is authorized to be closed.

 

 

(ii)

“Consent Release Amount” shall mean, with respect to each Customer Contract
listed on Annex I hereto for which a written consent to assign such Customer
Contract to Buyer is obtained on or before the 90th day after Closing, the
amount set forth on Annex I in the Consent Release Amount column across
therefrom. The Consent Release Amount for each Customer Contract listed on Annex
I hereto is equal to the quotient obtained by dividing (x) the product of the
Purchase Price Value for such Customer Contract (as listed on Annex I hereto)
multiplied by $750,000 by (y) $1,476,270 (which is the aggregate of all Purchase
Price Values listed on Annex I hereto). The aggregate of the Consent Release
Amounts listed on Annex I hereto is $750,000.

 

  (iii) “Joint Request For Distribution” shall mean a written notice to the
Escrow Agent executed by Buyer and each Seller specifying the disposition to be
made of the Escrow Fund or any portion thereof. A Joint Request For Distribution
shall include instructions to release any undisputed portion of the Escrow Fund
to Sellers. Each Joint Request For Distribution shall specifically set forth the
amount of each Consent Release Amount, Other Release Amount, Purchase Price
Downward Adjustment Amount or Withheld Amount to which such Joint Request For
Distribution relates.

 

 

(iv)

“Other Release Amount” shall mean the aggregate of the amounts set forth in the
Consent Release Amount column on Annex I hereto for each Customer Contract
listed therein with respect to which neither a cancellation notice nor a written
intent by the Customer to initiate a bid process for the services provided in
such Customer Contract has been received by Buyer or any Seller on or before the
90th day after Closing.

 

 

(v)

“Purchase Price Downward Adjustment Amount” shall mean the aggregate of the
amounts set forth in the Purchase Price Value column on Annex I hereto for each
Customer Contract listed therein with respect to which (A) consent to assignment
to Buyer of such Customer Contract has not been obtained on or before the 90th
day after Closing; (B) either a cancellation notice or a written intent by the
Customer to initiate a bid process for the services provided in such Customer
Contract (a “Rebid Contract”) has been received by either Buyer or any Seller on
or before the 90th day

 

2



--------------------------------------------------------------------------------

 

after Closing; and (C) Buyer has represented to Sellers in writing that Buyer
will not bid to render the services provided under the Rebid Customer Contract.
For the avoidance of doubt, Buyer has no obligation to bid on a Rebid Contract,
and may, in its sole discretion, determine to bid or not bid on a Rebid
Contract. In no case shall the aggregate distribution to Buyer pursuant to any
number of Joint Requests for Distribution due to Purchase Price Downward
Adjustments exceed the Escrow Fund.

 

  (vi) “Purchase Price Value” shall mean, with respect to each Customer Contract
listed on Annex I hereto, the portion of the Purchase Price attributable to such
Customer Contract.

 

  (vii) “New Purchase Price Value” shall mean, with respect to each Rebid
Contract for which Buyer and a customer execute an agreement for service
thereunder, the amount equal to the product of 2.58 multiplied by the estimated
average monthly revenue to be received by Buyer with respect to such Rebid
Contract.

 

  (viii) “Withheld Amount” shall mean the aggregate of the amounts set forth in
the Consent Release Amount column on Annex I hereto for each Customer Contract
listed therein which is a Rebid Contract and with respect to which Buyer has, or
intends to, bid to render the services provided under such Rebid Contract.

3. Appointment of Escrow Agent.

Buyer and Sellers hereby designate and appoint Escrow Agent to serve as escrow
agent, and Escrow Agent hereby confirms its agreement to act as escrow agent
pursuant to the terms, conditions and provisions of this Agreement.

4. Creation of Escrow Fund.

(a) As contemplated in Section 2.4 of the Asset Purchase Agreement, Buyer is
depositing with Escrow Agent an amount equal to $750,000 in immediately
available funds (said sum, as it may from time to time be increased by earnings
thereon and reduced by any disbursements, amounts distributed under Section 5
hereof, or losses on investments, is herein referred to as the “Escrow Fund”).

(b) The Escrow Agent shall invest the Escrow Fund pursuant to the written
instructions of Sellers only in (i) investments in commercial paper maturing in
three (3) months or less from the date of issuance which, at the time of
acquisition by the Escrow Agent, is rated A1 or better by Standard & Poor’s
Corporation or P1 or better by Moody’s Investors Service, Inc.; (ii) investments
in direct obligations of the United States of America, or any agency or
instrumentality of the United States of America, the payment or guarantee of
which constitutes a full faith and credit obligation of the United States of
America, in either case,

 

3



--------------------------------------------------------------------------------

maturing in three (3) months or less from the date of acquisition thereof;
(iii) investments in repurchase agreements, banker’s acceptances, certificates
of deposit and time deposits, in each case maturing within three (3) months from
the date of origin, issued by a bank or trust company organized under the laws
of the United States of America or any state thereof, having, at the date of the
acquisition, capital, surplus and undivided profits aggregating at least
$500,000,000; (iv) RidgeWorth US Government Securities Money Market Fund; or
(v) another money market fund mutually agreed upon by Buyer and Sellers. Unless
instructed otherwise in writing, the Escrow Agent shall invest all funds held
pursuant to this Agreement in a RidgeWorth U.S. Government Securities Money
Market Fund. Any income earned on such investments shall be added to and shall
become part of the Escrow Fund, and any fees incurred to make such investments
shall be borne by the Escrow Fund. The Escrow Fund is to be held, administered
and paid by the Escrow Agent as provided herein. Escrow Agent acknowledges
receipt of the Escrow Fund and agrees to hold, administer and pay the same in
accordance with the terms of this Agreement and to not permit any withdrawal
thereof except pursuant to the terms hereof. The Escrow Agent shall have no
liability for any loss resulting from investments made in accordance with the
provisions of this Agreement. On or before the execution and delivery of this
Agreement, Buyer and each Seller shall provide to the Escrow Agent a completed
Form W-9 or Form W-8, whichever is appropriate. Notwithstanding anything to the
contrary herein provided, except for Form 1099’s, the Escrow Agent shall have no
duty to prepare or file any Federal or state tax report or return with respect
to any funds held pursuant to this Agreement or any income earned thereon. The
Escrow Agent shall report all earnings on the Escrow Fund in accordance with the
provisions of Section 10 hereof.

5. Disposition of Escrow Fund. Without in any way limiting the provision of this
Section 5, all disbursements made from the Escrow Fund by the Escrow Agent to
Sellers are subject to Section 5(f).

(a) Promptly upon receipt of a written consent to assignment to Buyer of a
Customer Contract listed on Annex I hereto, Sellers shall draft and deliver to
Buyer a proposed Joint Request For Distribution which identifies the Consent
Release Amount with respect to such Customer Contract and instructs the Escrow
Agent to release to Sellers from the Escrow Fund such Consent Release Amount.
Buyer shall, within three (3) business days thereafter, either agree to Sellers’
Joint Request For Distribution or note in writing to Sellers its objection
thereto. If Buyer objects to the Joint Request For Distribution, then Sellers
and Buyer shall attempt, in good faith, to resolve their differences. If, after
attempting in good faith to resolve the disputed amounts, the parties cannot
agree on the Joint Request For Distribution, then the parties may agree to
arbitrate the dispute. Buyer agrees to notify Sellers immediately if Buyer
receives a written consent to assignment of any Customer Contract listed on
Annex I hereto.

 

4



--------------------------------------------------------------------------------

(b) On the 93rd day after the Effective Date, Buyer shall draft and deliver to
Sellers a proposed Joint Request For Distribution, which includes an account of
the (i) Purchase Price Downward Adjustment Amount, if any, (ii) Other Release
Amount, if any, and (iii) Withheld Amount, if any. The Joint Request For
Distribution shall instruct the Escrow Agent to (A) release from the Escrow Fund
to Sellers the Other Release Amount, (B) release from the Escrow Fund to Buyer
the Purchase Price Downward Adjustment and (C) retain in the Escrow Fund the
Withheld Amount until a further Joint Request For Distribution is received by
Escrow Agent. Sellers shall within three (3) business days thereafter either
agree to the Buyer’s Joint Request For Distribution or note in writing to Buyer
their exceptions and adjustments thereto. If Sellers note any exceptions to the
Joint Request For Distribution, then Sellers and Buyer shall attempt, in good
faith, to resolve their differences and timely submit the Joint Request For
Distribution to Escrow Agent. If, after attempting in good faith to resolve the
disputed amounts, the parties cannot agree on the Joint Request For
Distribution, then the parties may agree to arbitrate the dispute.
Notwithstanding the foregoing, Sellers and Buyer shall timely submit to the
Escrow Agreement a Joint Request For Distribution with respect to any undisputed
portion of the Escrow Fund.

(c) No later than the third (3) Business Day after Buyer and a customer execute
an agreement for services for a Rebid Contract, Buyer shall draft and deliver to
Sellers a proposed Joint Request For Distribution. The Joint Request For
Distribution shall instruct the Escrow Agent to release from the Escrow Fund
(i) to Sellers, an amount equal to the Consent Release Amount minus the
difference, if any, between the Purchase Price Value for such Rebid Contract and
the New Purchase Price Value for such Rebid Contract, but in no case shall the
amount due to Sellers exceed the Consent Release Amount listed on Annex I hereto
for such Rebid Contract and (ii) to Buyer, the amount equal to the difference,
if any, between the Purchase Price Value listed on Annex I hereto for such Rebid
Contract minus the New Purchase Price Value, but in no case shall the amount due
to Buyer for any such Rebid Contract exceed the Consent Release Amount listed on
Annex I hereto for such Rebid Contract. If Seller objects to the Joint Request
For Distribution, then Sellers and Buyer shall attempt, in good faith, to
resolve their differences. If, after attempting in good faith to resolve the
disputed amounts, the parties cannot agree on the Joint Request For
Distribution, then the parties may agree to arbitrate the dispute.

(d) The Escrow Agent shall disburse the Escrow Fund as follows:

 

  (1) Upon receipt of a Joint Request for Distribution as specified therein; and

 

  (2)

If written notice from Buyer or any Seller notifying Escrow Agent that the
Purchase Price Downward Adjustment Amount or any Withheld Amount is in dispute
has not been received by Escrow Agent 100 days after the Effective Date, then
Escrow Agent shall

 

5



--------------------------------------------------------------------------------

 

disburse the full amount of the Escrow Fund as of such time to Sellers; or

 

  (3) In accordance with a final judgment from a court of competent jurisdiction
or a binding arbitration decision, each from which no appeal may be taken.

(e) All disbursements hereunder shall be made by the Escrow Agent within three
(3) Business Days following the events described in this Section 5. The party or
parties delivering any distribution request pursuant to this Section 5 will
indemnify, defend and hold Escrow Agent harmless from and against any Loss that
may be imposed upon or suffered by Escrow Agent by reason of any mistake or
inaccuracy contained in such distribution request. The Escrow Agent shall have
no duty to determine whether any Joint Request for Distribution conforms to or
is permitted under or by virtue of the Asset Purchase Agreement, but shall
assume conclusively and without inquiry that any such Joint Request for
Distribution satisfies the requirements thereof. Each Joint Request For
Distribution shall set forth the amount of the distribution contemplated thereby
and the Escrow Agent shall have no duty to determine the amount of any
distribution, other than the distribution provided for in Section 5(d)(2)(B)
above.

(f) All amounts payable to Sellers hereunder, whether pursuant to a Joint
Request For Distribution or otherwise, are subject to the security interest of
LSQ Funding, L.C. (“LSQ”), and Sellers hereby instruct the Escrow Agent to pay
all such amounts directly to LSQ by federal funds wire transfer to the following
account, which instructions may not be changed without the written approval of
LSQ:

Bank Name:

Account Title:

Account Number:

ABA/Routing Number:

Reference:

6. The Escrow Agent’s Duties. The Escrow Agent shall be obligated to perform
only such duties as are expressly set forth in this Agreement. The provisions of
this Section 6 shall survive the resignation or removal of the Escrow Agent or
the termination of this Agreement.

7. The Escrow Agent’s Fees and Expenses. For its services hereunder, the Escrow
Agent shall be paid the fees and reimbursement for expenses as set forth in
Annex II hereto. Such fees and expenses shall be borne by a joint and several
obligation of Buyer and Sellers, but solely as among the parties hereto other
than the Escrow Agent it is agreed that such fees and expenses shall be borne
jointly and severally by Sellers. The provisions of this Section 7 shall survive
the resignation or removal of the Escrow Agent or the termination of this
Agreement.

 

6



--------------------------------------------------------------------------------

8. Provisions Relating To the Escrow Agent.

(a) The Escrow Agent shall not be liable hereunder, except for its own gross
negligence or willful misconduct. Further, except with respect to claims based
upon such gross negligence or willful misconduct that are successfully asserted
against the Escrow Agent, Buyer and Sellers shall jointly and severally
indemnify, defend and hold the Escrow Agent and each of its officers, directors,
employees and agents (and any successor escrow agent) harmless from and against
any and all losses, liabilities, claims, actions, damages, actions and expenses,
including reasonable attorneys’ fees and disbursements, arising directly or
indirectly out of or in connection with this Agreement or the Escrow Agent’s
duties hereunder. If one party’s acts or omissions give rise to the
above-mentioned indemnity obligation to the Escrow Agent, that party shall
reimburse the other party for any expense incurred by such party in connection
therewith. Without limiting the foregoing, the Escrow Agent shall in no event be
liable in connection with its investment or reinvestment of any cash held by it
hereunder in good faith, in accordance with the terms hereof, including, without
limitation, any liability for any delays in the investment or reinvestment of
the Escrow Fund, or any loss of interest incident to any such delays.

(b) The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature believed by it in good faith to be genuine and provided that it
believes in good faith that the person duly authorized to do so. The Escrow
Agent may conclusively presume that the undersigned representative of any party
hereto which is an entity other than a natural person has full power and
authority to instruct the Escrow Agent on behalf of that party unless written
notice to the contrary is delivered to the Escrow Agent.

(c) The Escrow Agent may act pursuant to the advice of legal counsel with
respect to any matter relating to this Agreement and shall not be liable for any
action taken or omitted by it in good faith in accordance with such advice.

(d) In the event of any disagreement between Buyer and Sellers resulting in
adverse claims or demands being made in connection with the Escrow Fund or in
the event that the Escrow Agent is in doubt as to what action it should take
hereunder, the Escrow Agent shall be entitled to (i) retain the Escrow Fund
until the Escrow Agent shall have received (A) a final non-appealable order of
an arbitrator or a court of competent jurisdiction directing delivery of the
Escrow Fund or (B) a Joint Request For Distribution pursuant to Section 5 hereof
directing delivery of the Escrow Fund, in which event the Escrow Agent shall
disburse the Escrow Fund in accordance with such notice or (ii) interplead or
tender into the registry or custody of any court of competent jurisdiction any
part or all of the Escrow Fund. Any court order shall be accompanied by a legal
opinion by counsel for the presenting party reasonably satisfactory to the
Escrow

 

7



--------------------------------------------------------------------------------

Agent to the effect that the order is final and non-appealable. The Escrow Agent
shall act on such court order and legal opinion without further question.

(e) This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against or affecting the Escrow
Agent. The Escrow Agent shall not be required to take notice of or have any
duties under the provisions of any other agreement among the other parties
hereto, including, but not limited to, the Asset Purchase Agreement, except this
Agreement. The Escrow Agent shall not be charged with or be deemed to have any
knowledge or notice of any notice, fact or circumstance not specifically set
forth in this Agreement or furnished to the Escrow Agent in notices provided to
the Escrow Agent in writing and strictly in accordance with the notice
provisions of this Agreement. In no event shall the Escrow Agent be liable for
incidental, indirect, special, consequential or punitive damages. The Escrow
Agent shall not be obligated to take any legal action or to commence any
proceedings in connection with this Agreement or any property held hereunder or
to appear in, prosecute or defend in any such legal action or proceedings. The
Escrow Agent shall have no liability with respect to the transfer or
distribution of any funds effected by the Escrow Agent pursuant to wiring or
transfer instructions provided to the Escrow Agent in accordance with the
provisions of this Agreement.

(f) The provisions of this Section 8 shall survive the resignation or removal of
the Escrow Agent or the termination of this Agreement.

9. Resignation of the Escrow Agent. The Escrow Agent may at any time resign as
escrow agent hereunder by giving thirty (30) days’ prior written notice of
resignation to Buyer and Sellers. Prior to the effective date of the resignation
as specified in such notice, Buyer and Sellers will issue to the Escrow Agent
written instructions authorizing redelivery of the funds to a bank or trust
company which they select. Such bank or trust company shall have capital,
surplus and undivided profits in excess of $50,000,000. If, however, Buyer and
Sellers shall fail to name such a successor escrow agent within twenty (20) days
after the notice of resignation from the Escrow Agent, the Escrow Agent may
tender into the custody of any court of competent jurisdiction all funds and
other property then held by the Escrow Agent hereunder and the Escrow Agent
shall thereupon be relieved of all further duties and obligations under this
Agreement. The Escrow Agent shall have no responsibility for the appointment of
a successor escrow agent hereunder. Any such successor escrow agent must agree
to be and shall be bound by, and shall have all the rights, duties and
responsibilities of the Escrow Agent under this Agreement. Such resignation
shall not deprive the Escrow Agent of its compensation earned prior thereto.

10. Ownership For Tax Purposes. Sellers agree that, for purposes of federal and
state income taxes, Sellers will report all income, if any, that is earned on,
or derived from, the Escrow Fund as its income in the taxable year or years in
which such income is properly includable and pay any taxes attributable thereto.
The Escrow Agent shall allocate such earnings equally among the Sellers.

 

8



--------------------------------------------------------------------------------

11. Notices.

(a) Any notice, request, demand or other communication given by any party
pursuant to or in connection with this Agreement shall be in writing and shall
be deemed duly given if either (i) personally delivered, (ii) sent via
recognized overnight courier service, or (iii) mailed to the party to whom sent
via registered or certified mail, postage prepaid, return receipt requested and
addressed as follows:

If to Sellers:

Tri-S Security Corporation

Attention: Chief Executive Officer

Royal Centre One

11675 Great Oaks Way Suite 120

Alpharetta, Georgia 30022

Telephone Number: (678) 808-1540

with a copy to:

Rogers & Hardin LLP

Attention: Steven E. Fox, Esq.

2700 International Tower

229 Peachtree Street, NE

Atlanta, Georgia 30303

Telephone Number: (404) 522-4700

If to Buyer:

U. S. Security Associates, Inc.

Attention: General Counsel

200 Mansell Court, Suite 500

Roswell, Georgia 30076

Telephone Number: (770) 625-1518

If to Escrow Agent, to:

Nickida Colbert, Trust Officer

SunTrust Bank

Mail Code HDQ-5307

919 E. Main Street

Richmond, Virginia 23219

Telephone Number: (804) 782-7610

(b) Any such notice, request demand or other communication shall be deemed
received (i) on the date of actual receipt, if personally delivered or sent via

 

9



--------------------------------------------------------------------------------

overnight courier or (ii) on the third Business day, if mailed as set forth
above; provided, however, that notwithstanding anything to the contrary herein
provided, the Escrow Agent shall not be deemed to have received any notice
hereunder prior to the Escrow Agent’s actual receipt thereof.

12. Governing Law. This Agreement shall be governed by the laws of the State of
Georgia, without regard to such State’s conflicts of law principles.

13. Certain Actions of the Parties. If, in the giving or withholding of claims
notifications, consents or requests for or objections to disbursements
hereunder, any party shall act in an arbitrary or capricious manner without
justification (including unjustified actions taken for the purpose of causing
the Escrow Agent to retain sums as to which a party has no reasonable claim),
the arbitrator or court adjudicating any dispute arising hereunder or under the
Asset Purchase Agreement may award to the successful litigant all costs and
attorney fees incurred by such successful litigant by reason of such actions.

14. Counterparts. This Agreement may be executed in one or more counterparts and
may be delivered by facsimile, each of which counterpart will be deemed to be an
original and all of which, when taken together, will be deemed to constitute one
and the same instrument.

15. Section Headings. The headings of sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation.

16. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. No failure or delay by any party in exercising
any right, power, or privilege under this Agreement or the documents referred to
in this Agreement will operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other parties; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

17. Exclusive Agreement and Modification. This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by Buyer, Sellers, and Escrow Agent.

18. Authorized Signatures. Contemporaneously with the execution and delivery of
this Agreement and, if necessary, from time to time thereafter, each of the
parties to this Agreement (other than the Escrow Agent) shall execute and
deliver to the Escrow Agent a Certificate of Authority substantially in the form
of Annex III hereto (a “Certificate of

 

10



--------------------------------------------------------------------------------

Authority”) for the purpose of establishing the identity and authority of
persons entitled to issue notices, instructions or directions to the Escrow
Agent on behalf of each such party. Until such time as the Escrow Agent shall
receive an amended Certificate of Authority replacing any Certificate of
Authority theretofore delivered to the Escrow Agent, the Escrow Agent shall be
fully protected in relying, without further inquiry, on the most recent
Certificate of Authority furnished to the Escrow Agent. Whenever this Agreement
provides for joint written notices, joint written instructions or other joint
actions to be delivered to the Escrow Agent, the Escrow Agent shall be fully
protected in relying, without further inquiry, on any joint written notice,
instructions or action executed by persons named in such Certificate of
Authority.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

BUYER: U.S. SECURITY ASSOCIATES, INC. By:   /s/    Kenneth W. Oringer          

Kenneth W. Oringer

Executive Vice President

Tax ID #:

 

 

SELLERS: THE CORNWALL GROUP, INC. By:   /s/    Nicolas Chater          

Name: Nicolas Chater

Title: Vice President

Tax ID #:

 

FORESTVILLE CORPORATION By:   /s/    Nicolas Chater          

Name: Nicolas Chater

Title: Vice President

Tax ID #:

 

VANGUARD SECURITY OF BROWARD COUNTY, INC. By:   /s/    Nicolas Chater          

Name: Nicolas Chater

Title: Vice President

Tax ID #:

 

VANGUARD SECURITY, INC. By:   /s/    Nicolas Chater          

Name: Nicolas Chater

Title: Vice President

Tax ID #:



--------------------------------------------------------------------------------

ON GUARD SECURITY AND

INVESTIGATIONS, INC.

By:   /s/    Nicolas Chater          

Name: Nicolas Chater

Title: Vice President

Tax ID #:

 

ARMOR SECURITY, INC. By:   /s/    Nicolas Chater          

Name: Nicolas Chater

Title: Vice President

Tax ID #:

 

ESCROW AGENT: SUNTRUST BANK By:   /s/    Nicolas Chater          

Name: Nickida Colbert

Title: Trust Officer